          Case 6:20-cv-01287-DDC Document 5 Filed 10/26/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KRYSTAL K. LANCE,

       Plaintiff,
                                                              Case No. 20-1287-DDC
v.

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.

                                MEMORANDUM AND ORDER

       On October 20, 2020, plaintiff Krystal K. Lance filed a Complaint against the

Commissioner of the Social Security Administration. Doc. 1. Her Complaint seeks judicial

review under 42 U.S.C. § 405(g) of a decision of the Commissioner of the Social Security

Administration denying benefits. Id. at 1–2. This matter comes before the court on plaintiff’s

Application for Leave to File Action Without Payment of Fees, Costs, or Security. Doc. 4.

Plaintiff has submitted an affidavit of financial status supporting her request. Id. at 2–7.

       Under 28 U.S.C. § 1915(a)(1), the court may authorize a person to commence an action

without prepayment of fees after the submission of an affidavit demonstrating an inability to pay.

The court has broad discretion to grant or deny permission to proceed in forma pauperis. United

States v. Garcia, 164 F. App’x 785, 786 n.1 (10th Cir. 2006). But the court cannot act arbitrarily

or deny an application on erroneous grounds. Id. “[T]o succeed on a motion to proceed [in

forma pauperis], the movant must show a financial inability to pay the required filing fees, as

well as the existence of a reasoned, nonfrivolous argument on the law and facts in support of the

issues raised in the action.” Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).

       After reviewing plaintiff’s Complaint (Doc. 1) and financial affidavit (Doc. 4 at 2–7), the
          Case 6:20-cv-01287-DDC Document 5 Filed 10/26/20 Page 2 of 2




court finds that plaintiff has made a sufficient showing that she is unable to pay the required

filing fees and presents a nonfrivolous argument. The court thus grants plaintiff’s request for

leave to file this action without prepayment of fees, costs, or security under 28 U.S.C. §

1915(a)(1).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Application for

Leave to File Action Without Prepayment of Fees, Costs, or Security (Doc. 4) is granted. The

Clerk shall prepare a summons under Federal Rule of Civil Procedure 4 on plaintiff’s behalf.

The Clerk shall issue the summons to the United States Marshal or Deputy Marshal, who the

court appoints under Federal Rule of Civil Procedure 4(c)(3), to effect service.

       IT IS SO ORDERED.

       Dated this 23rd day of October, 2020, at Kansas City, Kansas.


                                                             s/ Daniel D. Crabtree
                                                             Daniel D. Crabtree
                                                             United States District Judge




                                                 2

